     Case 3:21-cv-00294-JLS-MDD Document 15 Filed 04/22/21 PageID.217 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ORLANDO GARCIA,                                   Case No.: 21-cv-294 JLS (MDD)
12                                                      ORDER VACATING HEARING
                                       Plaintiff,
13
      v.                                                (ECF No. 12)
14
      SEVEN SEAS ASSOCIATES, LLC, a
15    California Limited Liability Company;
      BEST WESTERN INTERNATIONAL,
16
      INC., an Arizona Corporation; and DOES
17    1 to 10
18
                                    Defendants.
19
20         Presently before the Court is Defendants’ Motion to Dismiss Plaintiff’s First
21   Amended Complaint (ECF No. 12). On its own motion, the Court VACATES the hearing
22   scheduled for April 29, 2021 at 1:30 p.m. and takes the matter under submission without
23   oral argument pursuant to Civil Local Rule 7.1(d)(1).
24         IT IS SO ORDERED.
25   Dated: April 22, 2021
26
27
28
                                                    1

                                                                              21-cv-294 JLS (MDD)
